Exhibit 10.8

 

LOGO [g438342g0809082537620.jpg]   

 

 

NICHOLAS FINANCIAL, INC.

Automobile Dealer Retail Agreement

Non-Recourse Dealer Retail Agreement

The undersigned Dealer proposes to sell to the undersigned Nicholas Financial,
Inc. (NFI), from time to time, Promissory Notes, Security Agreements, Retail
Installment contracts, Conditional Sales Contracts, or other instruments
hereinafter referred to as “Contracts”, evidencing installment payment
obligations owing Dealer arising from the time sale of motor vehicle(s) and
secured by such Contracts. It is understood that NFI shall have the sole
discretion to determine which Contracts it will purchase from Dealer.

 

1. Dealer represents and warrants that Contracts submitted to NFI for purchase
shall represent valid, bona fide sales for the respective amount therein set
forth in such Contracts and that such Contracts represent sales of motor
vehicles owned by the Dealer and are free and clear of all liens and
encumbrances.

 

2. Upon purchase by NFI of any contracts hereunder from dealer, dealer shall
endorse and assign to NFI the obligations and all pertinent security, security
instruments, along with such provisional endorsements as may be stipulated for
such contracts purchased by NFI.

 

3. This Agreement, and sums payable hereunder, may not be assigned by Dealer
without written consent of NFI.

 

4. Dealer acknowledges that NFI charges an acquisition fee and a $75.00 loan
processing charge on all contracts purchased and funded by NFI. The acquisition
fee and loan processing charge are taken from Dealer Proceeds and are
Non-Refundable. The amount is disclosed on each transaction and is set by
Nicholas Financial, Inc.

 

5. Perfection of Security Interest: For each Contract purchased by NFI, Dealer
shall, within 30 days of the date of the Contract or within a lesser time period
if required by applicable law, file and record all documents necessary to
properly perfect the valid and enforceable first priority security interest of
NFI in the Vehicle and shall send NFI all security interest filing receipts. A
Contract shall be subject to Repurchase for the life of the Contract if NFI
suffers a loss due to the Dealership’s failure to (1) file and record, within 30
days of the date of the Contract or within a lesser time period if required by
applicable law, all documents required to properly perfect the valid and
enforceable first priority security interest of NFI in the Vehicle; (2) send NFI
the filing receipts reflecting said perfection.

 

6. Indemnity: As a separate and cumulative obligation, Dealer shall defend and
hold NFI harmless from any and all claims, defenses, offsets, damages, suits,
administrative or other proceedings, cost (including reasonable attorney’s
fees), expenses, losses, and liabilities. (Collectively Claims) arising out of
connected with or relating to the Contract or the goods or services sold there
under. Timing of indemnification is within 7 days of demand by NFI.

 

7. Add-on Products and Services:

 

  a. Defined. “Add-on Products and Services,” or “APS,” shall mean service
contracts, mechanical breakdown contracts, GAP contracts, credit life and credit
accident and health insurance. In addition, the term shall include other
products and services acceptable to and approved in writing by NFI from time to
time.

 

  b. Cancellation of APS. If APS has been sold by the Dealer and financed in a
Contract purchased by NFI, Dealer agrees that such APS shall be cancelable upon
demand by Buyer. Upon such cancellation, Dealer shall immediately notify NFI
that the Buyer has canceled the APS. Upon cancellation, Buyer shall be entitled
to a refund of the unearned portion of the cash price of the APS as provided in
the APS Contract or as may otherwise be required by law, whichever is greater.
As between NFI and Dealer, Dealer agrees to pay to NFI, as appropriate, any
refund due to Buyer under the terms of an APS Contract. Dealer’s liability under
this Section shall be limited to the amount Dealer collected and retained or
otherwise received, directly or indirectly, in connection with the sale of the
APS.

 

8. Privacy: Dealer shall not make any unauthorized disclosure of, or use any
personal information of individual consumers which it receives from NFI or on
NFI’s behalf other than to carry out the purposes for which such information is
received. NFI and Dealer shall comply in all respects with all applicable
requirements of Title V of the Gramm-Leach-Bliley Act of 1999 and its
implementing regulations.

 

9. No Provisions hereof may be modified, changed or supplemented, unless both
parties agree to the amendment in writing.

 

Nicholas Financial, Inc.    Dealer:   

 

By:   

 

   By:   

 

Date:   

 

   Date:   

 



--------------------------------------------------------------------------------

DEALER NAME

1 STOP MOTORSPORTS 123 AUTO LLC 12K & UNDER MOTORS 1ST CHOICE CAROLINA CARS 1ST
CLASS AUTO SALES 1ST PLACE AUTO SALES INC 247 AUTO SALES 27 AUTO SALES INC. OF
LEON 2ND GEAR MOTORS 360 MOTOR CORP 360 SMART CAR INC 4042 MOTORSPORTS LLC 411
AUTO SALES INC 5 STAR INDY AUTO LLC 518 AUTO SALES 60 WEST AUTO SALES LLC 61-67
MOTORS LLC 7 CITIES AUTOS AND CYCLES 816 AUTO LLC 83 AUTO SALES LLC 9TH AVENUE
AUTOMOTIVE A & D MOTORS SALES CORP A & D MOTORS, INC. A & M AUTOMOTIVE GROUP INC
A & S AUTO AND TRUCK SALES LLC A & S AUTOSALES LLC A 2 Z AUTOS A CAR LOT INC A
LUXURY AUTO A PLUS CAR SALES & RENTALS INC A.R.J.’S AUTO SALES, INC A.Z.
AUTOMOTIVE INC A-1 AUTO & TRUCK SALES INC A-1 AUTO PLEX LLC A-1 AUTOMOTIVE GROUP
CORP AAC-ASSISTIVE AUTOMOTIVE AACC AUTO CAR SALES, INC ABBY’S AUTOS, INC.

DEALER NAME

ABC AUTO SALE CORP ABC AUTO TRADE USA, LLC ACADEMY CARS INC ACCESS AUTO INC
ACCU-CAR EXPO INC ACCURATE AUTO GROUP INC ACTION AUTO SALES ACTION AUTO SALES
INC ACTION NOW AUTO SALES LLC ACTIVE AUTO SALES ACTIVE AUTO SALES LLC ADAMS AUTO
GROUP ADAMS AUTO SALES INC ADAMSON FORD LLC ADDISON AUTO GROUP ADVANCE AUTO
WHOLESALE, INC. ADVANCE AUTOMOTIVE SALES & ADVANCED AUTO BROKERS, INC. ADVANTAGE
USED CARS ADVENTURE AUTO INC. ADVENTURE SUBARU LLC AE UNIVERSAL MOTORS AEG AUTO
LLC AFFORABLE AUTO MARYLAND AFFORDABLE AUTO MOTORS, INC AFFORDABLE AUTO SALES OF
AFFORDABLE AUTO SALES OF TAMPA AFFORDABLE USED CARS & TRUCKS AIR WALK AUTO LLC
AJ’S AUTO AJ’S AUTO IMPORTS AK IMPORTS AUTO SALES AL PIEMONTE SUZUKI INC AL
PIEMONTE’S ARLINGTON HEIGHT ALABAMA BETTER CARS LLC ALB AUTO SALE LLC ALBANY
MITSUBISHI ALBANY QUALITY CARS LLC

 



--------------------------------------------------------------------------------

DEALER NAME

ALEJANDRO FINANCIAL LLC ALFA AUTO MALL LLC ALFA MOTORS ALL ABOUT AUTO’S INC ALL
ACCESS CAR & TRUCK SALES ALL AMERICAN AUTO MART ALL AMERICAN AUTO SALES ALL
AMERICAN CAR COMPANY ALL CITY AUTO SALES ALL MAKES AUTO SALES INC ALL SEASON
AUTO SALES LLC ALL SEASONS AUTO SALES ALL STAR AUTO LLC ALL STAR DODGE CHRYSLER
JEEP ALLAN VIGIL FORD ALLEN AUTOMOTIVE ALLIANCE AUTO SALES LTD ALLSTAR MOTORS,
INC. ALLSTATE LEASING & SALES INC ALM MALL OF GEORGIA ALPHA MOTORS LLC
ALTERNATIVES AMAZING GRACE AUTOMOTIVE AMERICAN AUTO SALES WHOLESALE AMERICAN
CHEVROLET BUICK GMC AMERICAR, INC. AMERIFIRST AUTO CENTER, INC. AMOS AUTOMOTIVE
LLC AMS CARS AMTEX SERVICES INC ANASTOS MOTORS INC ANDERSON FORD OF ST JOSEPH
LLC ANDERSON MOTORS ANDY MOHR BUICK PONTIAC GMC ANDY MOHR CHEVROLET, INC. ANDY
MOHR NISSAN, INC. ANDYS AUTO SALES ANEW AUTO SALES LLC

DEALER NAME

ANTHONY PONTIAC GMC BUICK INC ANTHONYS AUTO MALL LLC ANY CAR USA APPLE FINANCE
CO INC APPLE FORD LINCOLN APPROVAL AUTO CREDIT INC. APPROVED AUTOS LLC AR
MOTORSPORTS INC ARA EXECUTIVE AUTO SALES ARBOGAST BUICK PONTIAC GMC ARC AUTO LLC
ARCADIA CREEK AUTO SALES LLC ARENA AUTO SALES ARES FINANCIAL SERVICES LLC ARIA
AUTO SALES INC ARMSTRONG AUTO SALES ART MOEHN CHEVROLET, CO. A’S USED CARS INC
ASSET AUTOMOTIVE LLC ATA TRUCK & AUTO SALES ATCHINSON FORD SALES ATL AUTO TRADE
INC ATLANTA BEST USED CARS LLC ATLANTA LUXURY MOTORS INC ATLANTA MOTOR SALES LLC
ATLANTA USED CAR CENTER ATLANTA USED CARS CENTER, INC ATLANTA’S BEST AUTO
BROKERS ATLANTIC AUTO SOURCE INC ATLAS AUTOPLEX AUCTION DIRECT USA AUDIES
AUTOWORKZ LLC AURORA AUTO CENTER INC AUTO 7 USA LLC AUTO ACCEPTANCE CENTER AUTO
AMERICA AUTO BANK

AUTO BANK OF KANSAS CITY INC

 



--------------------------------------------------------------------------------

DEALER NAME

AUTO BARN ATLANTA AUTO BAY USA INC AUTO BRIGHT AUTO SALES AUTO BROKERS, INC.
AUTO BY TOM INC AUTO CENTER OF GREER LLC AUTO CENTERS NISSAN INC AUTO CENTERS ST
CHARLES LLC AUTO CENTRAL SALES INC AUTO CHIEFS INC AUTO CHOICE BROKERS AUTO CITY
STL / LOT 1 AUTO CLASS DIRECT AUTO CLUB OF MIAMI AUTO CONNECTION OF S. FLORIDA
AUTO COUNTRY LLC AUTO CREDIT CONNECTION, LLC AUTO DEALER SOLUTIONS INC AUTO
DEALS AUTO DEALS INC AUTO DIRECT COLUMBUS OH AUTO DIRECT PRE-OWNED AUTO ELITE
DFW AUTO ENTERPRISE CO AUTO EXCHANGE OF CENTRAL AUTO EXCHANGE OF CENTRAL AUTO
EXCHANGE USA CORP AUTO EXCHANGE USA, LLC AUTO EXPO HOUSTON AUTO EXPRESS
ENTERPRISE INC AUTO FIN AUTO 1 2 3 INC AUTO FINDERS, INC. AUTO GALLERY, INC.
AUTO GENIUS USA LLC AUTO HAUS AUTO HOUSE AUTO INTEGRITY, LLC AUTO JUNCTION LLC

DEALER NAME

AUTO LINE, INC. AUTO LOAN ASSOCIATES LLC AUTO MAC 2 AUTO MAC CARS & CREDIT AUTO
MALL OF TAMPA INC AUTO MART INC AUTO MARTT, LLC AUTO MASTERS AUTO SALES LLC AUTO
MASTERS OF CLARKSVILLE AUTO MASTERS OF FRANKLIN, LLC AUTO MASTERS OF WEST
NASHVILLE AUTO MAX LLC AUTO MAXX OF DENVER INC AUTO NATIONS INC AUTO NETWORK OF
THE TRIAD LLC AUTO NETWORK, INC. AUTO PARK CORPORATION AUTO PLACE INC AUTO PLAZA
INC AUTO PLAZA USA AUTO PLUS INC AUTO PLUS SALES & SERVICE LLC AUTO PORT AUTO
PROFESSION CAR SALES 2 AUTO PROFESSIONAL CAR SALES AUTO QUEST CORPORATION AUTO
QUEST LLC AUTO RITE, INC AUTO SALES OF WINTER GARDEN AUTO SALES USA AUTO SELECT
AUTO SELECT INC AUTO SELECTION OF CHARLOTTE AUTO SHOW ENTERPRISES LLC AUTO
SIMPLIFY LLC AUTO SMART PINEVILLE INC AUTO SOLUTIONS

AUTO SOLUTIONS MOTOR COMPANY

 



--------------------------------------------------------------------------------

DEALER NAME

AUTO SOLUTIONS OF GREENSBORO

AUTO SPORT, INC. AUTO STORE OF GARNER AUTO STORE OF GREENVILLE INC AUTO STORE OF
WILSON AUTO TECH SERVICE CENTER AUTO TRADEMARK AUTO TRUST LLC AUTO UNION OF
DAYTONA AUTO UNION OF MIAMI INC AUTO VILLA AUTO VILLA OUTLET AUTO WEEKLY
SPECIALS AUTO WISE AUTO SALES AUTO WORLD AUTO WORLDS LLC AUTOBAHN CLASSICS LLC
AUTOCENTERS HERCULANEUM AUTOCO AUTODEALS.ME LLC AUTOFLEX LLC AUTOHOUSE, US
AUTOLAND AUTO-LAND INC AUTOLINE INDY AUTOLINK AUTOMALL 59 AUTOMAX AUTOMAX
ATLANTA AUTOMAX KC LLC AUTOMAXX OF SUMMERVILLE AUTOMOBILE COMMODITY LLC
AUTOMOTION SALES LLP AUTOMOTIVE CONNECTION INC AUTOMOTIVE DOT COM AUTOMOTIVE
WHOLESALE CENTER AUTONOMICS AUTO-ONE USA LLC

DEALER NAME

AUTOPLEX AUTOPLEX AUTO SALES & AUTORAMA OF SNELLVILLE AUTORAMA PREOWNED CARS
AUTORV MART AUTO’S GARIBALDI INC AUTOS UNLIMITED AUTOSHOW SALES AND SERVICE
AUTOSPORTS AUTOTEAM INC AUTOTEAM OF VALDOSTA LLC AUTOTRUCKS INC AUTOVATION
AUTOWAY CAR SALES LLC AUTOWISE INC AUTOWORLD USA AUTOWORLD WEST LOOP AUTO SALES
AVERY AUTO SALES INC AX AUTO INC. AXELROD PONTIAC B & M AUTO SALES INC B & N
AUTO LLC BAHA AUTO GROUP INC BALLPARK AUTO LLC BALTIMORE CAR SALES LLC BANK AUTO
SALES BARBIES AUTOS CORPORATION BAREFOOTS AUTO MART BARGAIN AUTO MART INC
BARGAIN SPOT CENTER BARTOW FORD COMPANY BARTS CAR STORE INC BASELINE AUTO SALES,
INC. BATTLEGROUND KIA BAYSIDE AUTO LLC BAYSIDE AUTOMALL BEACH AUTO BROKERS, INC

BEACH BUGGYS

 



--------------------------------------------------------------------------------

DEALER NAME

BEAU TOWNSEND FORD BEAVER VALLEY AUTO MALL LLC BEHLMANN BUICK GMC CADILLAC
BEHLMANN CHRYSLER DODGE JEEP BELAIR ROAD DISCOUNT AUTO BELL AUTO SALES BELLAMY
AUTOMOTIVE GROUP, INC BELLAROMA AUTO GROUP INC BELLS AUTO SALES BELMONTE AUTO
IMPORTS BENING MAZDA BENING MOTOR CO-JACKSON BENJI AUTO SALES CORP BENJIES AUTO
SALES BENSON CADILLAC NISSAN, INC. BENSON FORD MERCURY BENSON NISSAN BENTLEY
HYUNDAI BEREA AUTO MALL BEREA MOTORS INC BERGER CHEVROLET BERMANS AUTOMOTIVE,
INC. BERT SMITH INTERNATIONAL BEST AUTO LLC BEST AUTO SELECTION INC BEST BUY
AUTO TRADE INC BEST BUY USED CARS INC BEST CAR DEALS OF ORLANDO LLC BEST CAR FOR
LESS BEST CARS KC INC BEST DEAL AUTO SALES INC BEST DEALS CARS INC BEST DEALS ON
WHEELS AUTO BEST IMPORT AUTO SALES INC BEST N VALUE AUTO SALES BEST OF MICHIGAN
AUTO SALES BEST PRICE DEALER INC BEST VALUE AUTO SALES INC

DEALER NAME

BETTER AUTOMALL OF STUART BEXLEY MOTORCAR COMPANY LLC BIC MOTORS LLC BIG BLUE
AUTOS, LLC BIG BLUE MOTOR SALES LLC BIG BOYS TOYS FLORIDA LLC BIG CHOICES AUTO
SALES INC BIG M CHEVROLET BIG O DODGE OF GREENVILLE, INC BILL BLACK CHEVROLET,
BILL BUCK CHEVROLET, INC BILL KAY CHEVROLET GEO INC BILL PENNEY TOYOTA BILL
SNETHKAMP INC BILLS & SON AUTO SALES INC BILLY BALLEW MOTOR SPORTS LLC BILLY RAY
TAYLOR AUTO SALES BILTMORE MOTOR CORP. BIRD AUTOS BIRMINGHAM LUXURY MOTORS
BIRMINGHAM WHOLESALE AUTO LLC BLACKS AUTO SALES BLAYLOCK AUTOMOTICE GROUP LLC
BLEECKER CHEVROLET PONTIAC BLEECKER CHRYSLER DODGE JEEP BLOOMINGTON AUTO CENTER
BLUE OCEAN AUTO SALES LLC BLUE RIDGE IMPORTS AUTO SALES BLUE RIDGE MAZDA BLUE
SPRINGD FORD SALES INC BLUESLADE MOTOR CARS LLC BLVD SELECT PREOWNED BMN INC BOB
KING MITSUBISHI BOB MAXEY FORD BOB MAXEY LINCOLN-MERCURY BOB STEELE CHEVROLET
INC.

BOB WATERSON MOTORSPORTS

 



--------------------------------------------------------------------------------

DEALER NAME

BOBB ROSS BUICK BOBB SUZUKI BOBBY LAYMAN CHEVROLET, INC. BOBBY MURRAY TOYOTA
BOMMARITO CHEVROLET MAZDA BOMMARITO HONDA INC BOMMARITO NISSAN INC BOMMARITO TMC
OF ST. LOUIS INC BONIFACE HIERS MAZDA BOOMDOX AUTO GROUP LLC BOOMERS TRUCKS &
SUVS LLC BOSAK HONDA BOWER SALES AND SERVICE BOWMAN AUTOMOTIVE INC BRADLEY
CHEVROLET, INC. BRAD’S USED CARS BRADY AUTO SALES BRADYS AUTO SALES LLC BRAMAN
HONDA OF PALM BEACH BRAMLETT PONTIAC INC BRANNAN AUTO SALES BRANNON HONDA
BRAXTON AUTOMOTIVE LLC BRAZIL AUTO MALL INC BRECKENRIDGE MOTORS EAST LLC BREVARD
VALUE MOTORS BRICKELL HONDA BUICK & GMC BRIGGS KIA BROADMOOR MOTOR SALES INC
BROADWAY AUTO MALL BROCKMAN AUTO LLC BROGS AUTO BROMAR LLC BROOKS AUTO SALES
BROWN AUTOMOTIVE GROUP LLC BROWNS AUTO WORLD BRYANT AUTO SALES INC BUCKEYE FORD
LINCOLN MERC OF O

DEALER NAME

BUCKEYE FORD MERCURY, INC. BUCKEYE MOTOR SALES BUCKEYE MOTORS BUCKEYE NISSAN,
INC. BUDGET CAR SALES & RENTALS BUDGET MOTORCARS BURDUE QUALITY USED CARS BURKE
AUTO LLC BURL’S USED CARS BURNS AUTO MART LLC BURNWORTH ZOLLARS INC BUSH AUTO
PLACE BUTLER HYUNDAI INC. BUY IT RIGHT AUTO SALES #1 INC BUY RIGHT AUTO SALES
INC BYERLY FORD-NISSAN, INC BYERS IMPORTS BYERS KIA C & H DISCOUNT AUTO C & S
SALES C&H AUTO SALES C&W MOTORS LLC C.W. MOTORS INC CADILLAC OF NOVI INC CALHOUN
AUTO OUTLET, INC CALI-HABANA AUTO SALES CORP. CALVARY CARS & SERVICE, INC
CAMARENA AUTO, INC CAMPBELL CHEVOFBOWLGREENKYINC CANNON USED CARS, INC CANTON
USED CARS INC. CAPITAL AUTO SALES CAPITAL AUTO SPORTS CENTER LLC CAPITAL
AUTOMOTIVE OF CAPITAL CITY IMPORTS CAPITAL MOTORS CAPITAL MOTORS LLC

CAPITOL AUTO

 



--------------------------------------------------------------------------------

DEALER NAME

CAPITOL AUTO SALES, INC. CAPITOL CARS LLC CAPITOL CITY FORD, INC. CAPITOL MOTORS
LLC CAR BAZAAR INC OF FRANKLIN CAR BOSS LLC CAR CENTRAL CAR CHOICE CAR CITY USA
LLC CAR CLOUD AUTO GROUP, INC CAR COLLECTINO INC CAR CONNECTION & FINANCE CAR
COUNTRY CAR CREDIT INC CAR DEALZ CAR DEPOT CAR DEPOT OF MIRAMAR CAR FACTORY
OUTLET CAR HUNTERS LLC CAR LEGENDS CAR LINE AUTOS CAR LOAN DIRECT, LLC CAR MART
FL.COM CAR MASTERS CAR SALES OF FLORIDA INC CAR SMILE CAR SOURCE, LLC. CAR SPOT
OF CENTRAL FLORIDA CAR STOP INC CAR TOWN KIA USA CAR WEB CAR XPRESS AUTO SALES
CAR ZONE CAR ZONE INC CARDINAL BUICK GMC INC CARDINAL MOTORS INC CARDIRECT LLC
CARENA MOTORS, CO.

DEALER NAME

CAREY PAUL HONDA CARISMA AUTO GROUP CARITE INC CARITE OF CHESTERFIELD CARITE OF
CLEVELAND CARITE OF KALAMAZOO CARITE OF LOUISVILLE KENTUCKY CARITE, INC CARLOCK
KIA OF TUSCALOOSA CARLYLE MOTORS LLC CARMART OF DADE CITY CARMART VA INC. CARMEL
MOTORS CARNATION LLC CAROLINA AUTO EXCHANGE CAROLINA AUTO SPORTS CAROLINA CARS
CAROLINA CARS INC CAROLINA VOLVO CARPLEX CARPROS AUTO SALES CARRIAGE KIA
CARRICK’S LLC CARROLLTON MOTORS CARS & CREDIT OF FLORIDA CARS AND MORE EUROPEAN
CAR CARS AUTO MALL CARS CARS CARS LLC CARS FOR SALE INC CARS GONE WILD II LLC
CARS KONNECT INC CARS N CARS, INC. CARS PLUS CREDIT LLC CARS PLUS LLC CARS PLUS
LLC CARS R US CARS R US LLC

CARS TO GO AUTO SALES AND

 



--------------------------------------------------------------------------------

DEALER NAME

CARS UNDER 5 CARS UNLIMITED CARSO AUTO GROUP CORP CARSTRADA CARTERSVILLE AUTO
LENDING LLC CARTISTIC CARTROPIX CARX DEPOT LLC CARZ4LESS CARZONE USA CAS SALES &
RENTALS CASCADE AUTO GROUP, LTD CASH & DASH AUTO SALES INC CASH CARS 2 LLC CAST
IRON AUTO LLC CASTLE BUICK GMC CAT JOHNSON AUTO SALES CAVALIER AUTO SALES INC CC
MOTORS INCORPORATED CD S AUTOMOTIVE INC CEDARCREST AUTO BROKERS LLC CELEBRATION
AUTO SALE LLC CENTRAL FLORIDA EXPORTS, INC. CENTRAL MOTOR WERKS, INC CENTRAL
PONTIAC INC. CERTIFIED AUTO CENTER CERTIFIED AUTO DIRECT INC CERTIFIED MOTORS
CHAMPION CHEVROLET CHAMPION CHEVROLET INC CHAMPION CHRYSLER JEEP DODGE CHAMPION
OF DECATUR, INC. CHAMPION PREFERRED AUTOMOTIVE CHAMPIONSHIP MOTORS LLC CHAMPS
AUTO SALES INC CHARLESTON NISSAN CHARS CARS CHASE AUTO GROUP

DEALER NAME

CHATHAM PARKWAY TOYOTA CHECKERED FLAG AUTOMOTIVE LLC CHECKERED FLAG HONDA
CHECKERED FLAG TOYOTA CHEIFS WHOLESALE AUTOS CHEROKEE AUTO SALES, INC. CHEROKEE
HYUNDAI OF KENNESAW L CHERRY ROAD AUTO SALES CHICAGO AUTO DEPOT INC CHICAGO
DRIVE AUTO SALES CHICAGO MOTORS INC CHICAGOS CAR CREDIT CHIEFLAND FORD
CHILLICOTHE TRUCKS INC CHIPINQUE AUTO SALES INC CHRIS CARROLL AUTOMOTIVE CHRIS
LEITH AUTOMOTIVE INC CHRIS SPEARS PRESTIGE AUTO CHRONIC INC. CHRYSLER DODGE JEEP
RAM OF CINCINNATI AUTOMOTIVE GROUP CINCINNATI USED AUTO SALES CIRCLE CITY
ENTERPRISES, INC. CITY AUTO SALES CITY MITSUBISHI CITY MOTORS USED CARS CITY
STAR MOTORS LLC CITY STYLE IMPORTS INC CITY TO CITY AUTO SALES, LLC CITY WIDE
AUTO CREDIT CITYWIDEAUTOMALL.COM LLC CJ AUTOS CJ’S AUTO STORE CLARK CARS INC
CLARKSVILLE AUTO SALES CLASSIC AUTO GROUP INC CLASSIC AUTOHAUS

CLASSIC KIA OF CARROLLTON

 



--------------------------------------------------------------------------------

DEALER NAME

CLAY COOLEY TOYOTA OF HAZELWOO CLEAN MOTORS OF ORLANDO LLC CLEVELAND AUTO MALL
INC CLIFF & SONS AUTO SALES CLINT HOLMES AUTOMOTIVE CLINTON FAMILY FORD CLOVER
MOTORS CLUTCH AUTO BROKERS LLC CM MOTORS, LLC COAL WHOLESALE COAST TO COAST AUTO
SALES COASTAL AUTO GROUP INC. DBA COASTAL CHEVROLET, INC. COBB’S CAR COMPANY INC
COBB’S CAR COMPANY INC COBB’S CHEAP TEEN CARS COLE FORD LINCOLN LLC COLOMBUS
AUTO SALES, LLC COLON AUTO SALES COLON AUTO SALES INC COLUMBIA CHEVROLET
COLUMBUS AUTO RESALE, INC COLUMBUS CAR TRADER COMBS & CO COMMONWEALTH AUTO
SALES & CO COMMONWEALTH DODGE LLC COMMUNITY AUTO SALES COMMUNITY OVERDRIVE AUTO
SALES COMPASS MOTORS OF ANDERSON COMPLETE AUTO CENTER INC CONCOURS AUTO SALES,
INC. CONSUMERS SUZUKI CONTEMPORARY MITSUBISHI CONTINENTAL IMPORTS CONWAY HEATON
INC CONWAY IMPORTS AUTO SALES COOK & REEVES CARS INC COOPERATIVE AUTO BROKERS
INC

DEALER NAME

COPELAND MOTOR COMPANY CORAL WAY AUTO SALES INC CORLEW CHEVROLET CADILLAC OLDM
CORPORATE CARS INC CORPORATE FLEET MANAGEMENT COUCH MOTORS LLC COUGHLIN
AUTOMOTIVE- PATASKALA COUGHLIN FORD OF CIRCLEVILLE COUGLIN CHEVROLET BUICK
CADILL COUNTRY CLUB TIRE & AUTO INC COUNTRY HILL MOTORS INC COUNTRY HILL MOTORS,
INC. COUNTY MOTOR CO., INC. COURTESY AUTOMOTIVE COURTESY CHRYSLER JEEP DODGE
COURTESY FORD COUSINS AUTO SALES COX AUTO SALES COYLE CHEVROLET CRAIG & LANDRETH
INC CREDIT CARS USA CREDIT SOLUTION AUTO SALES INC CREEKSIDE AUTO SALES LLC
CRENCOR LEASING & SALES CRM MOTORS, INC. CRONIC CHEVROLET OLDSMOBILE CRONIC
CHEVROLET, OLDSMOBILE- CROSS AUTOMOTIVE CROSSROAD MOTORS CROSSROADS AUTO MART
INC CROWN ACURA CROWN AUDI CROWN AUTO SALES & SERVICES CROWN AUTOMOTIVE GROUP
LLC CROWN BUICK GMC CROWN KIA CROWN MITSUBISHI

CROWN MOTORS INC

 



--------------------------------------------------------------------------------

DEALER NAME

CROWN MOTORS OF TALLAHASSEE CROWN NISSAN CRUISER AUTO SALES CRYSTAL CHEVROLET
CULLMAN AUTO MALL CUNNINGHAM MOTORS CURRY HONDA CW USED AUTO DEALERSHIP D & V
AUTO SALES D B MOTORS D MOTORS LLC DADE CITY AUTOMAX DALLAS AUTO CENTER INC
DALLAS CAR CREDIT CORPORATION DALLAS PREOWNED AUTO DAN CUMMINS CHV BUICK PONTIAC
DAN HATFIELD AUTO GROUP DAN TUCKER AUTO SALES DAN VADEN CHEVROLET, INC. DANNY
MOTORS INC DAS AUTOHAUS LLC DAVCO AUTO LLC DAVE SINCLAIR LINCOLN DAVES JACKSON
NISSAN DAVID RICE AUTO SALES DAVID SMITH AUTOLAND, INC. DAVIS AUTO SALES DAY’S
PRE-OWNED ROCKMART LLC DAYTON ANDREWS INC. DEACON JONES AUTO PARK DEALS FOR
WHEELS DEALS FOR WHEELS AUTO SALES DEALZ AUTO TRADE DEALZ ON WHEELZ LLC DEAN
CHRYSLER DODGE JEEP RAM DEAN MITCHELL AUTO MALL DEAN SELLERS, INC. DECENT
RIDE.COM

DEALER NAME

DEL SOL AUTO MART INC DELTA AUTO WHOLESALE DELTA TRADE INC DELTA UTOGROUP DELUCA
TOYOTA INC DENA MOTORS DENVER AUTO GROUP INC. DEPUE AUTO SALES INC DEREK
MOTORCAR CO INC DESOTO AUTO EXCHANGE DESTINYS AUTO SALES DFW AUTO FINANCE AND
SALES DFW MOTORCARS DG & M AUTO SALES INC DIAMOND K MOTORS LLC DICK BROOKS HONDA
DICK DEAN ECONOMY CARS INC DICK MASHETER FORD, INC. DICK SMITH MUTSUBISHI DICK
WICKSTROM CHEVROLET INC DIRECT AUTO SALES DIRECT MOTORSPORT LLC DIRECT SALES &
LEASING DISCOUNT AUTO DEPOT, LLC DISCOUNT CARS OF MARIANNA INC DISCOVERY AUTO
CENTER LLC DISTINCT MOTORS LLC DIXIE IMPORT INC DIXIE MOTORS INC DIXIE WAY
MOTORS INC DM MOTORS, INC. DMV AUTO GROUP INC DN MOTOR CARS INC DOCTOR
WINDSHIELD DODGE OF ANTIOCH INC DOGWOOD AUTO WORKS INC DON FRANKLIN FORD, INC

DON HINDS FORD, INC.

 



--------------------------------------------------------------------------------

DEALER NAME

DON JACKSON CHRYSLER DODGE DON REID FORD INC. DON SITTS AUTO SALES INC DORAL
CARS OUTLET DORAL LINCOLN LLC DOUGLAS AUTO SALES INC DOWNTOWN BEDFORD AUTO
DOWNTOWN HYUNDAI DRIVE 1 AUTO SALES DRIVE 1 CAR AND TRUCK LLC DRIVE ATLANTA LLC
DRIVE NATION AUTO SALES DRIVE NOW AUTO SALES DRIVE NOW AUTO SALES LLC
DRIVEHUBLER CERTIFIED DRIVEN AUTO SALES DRIVEN AUTO SALES DRIVEN AUTO SALES LLC
DRIVEN AUTOMOTIVE GROUP DRIVER SEAT AUTO SALES LLC DRIVERIGHT AUTO SALES, INC.
DRIVERS WORLD DRIVEWAY MOTORS DRIVEWAYCARS.COM DRY RIDGE TOYOTA DUKE AUTOMOTIVE
LLC DULUTH AUTO EXCHANGE DURAN MOTOR SPORTS INC DUTCH ISHMAEL CHEVROLET INC
DUVAL CARS LLC DUVAL FORD DYNAMIC AUTO WHOLESALES INC DYNAMIC IMPORTS DYNAMIC
MOTORS LLC DYNASTY AUTOMOTIVE LLC E & R AUTO SALES INC E & S MOTORS LLC E AUTO
SOLUTIONS

DEALER NAME

E CAR SUPERSTORE INC EAGLE CAR & TRUCK INC EASLEY MITSUBISHI’S THE EAST ANDERSON
AUTO SALES EAST BEACH AUTO SALES EAST COAST AUTO SALES LLC EAST SIDE AUTO LLC
EASTERN SHORE AUTO BROKERS INC EASTGATE MOTORCARS, INC EASTPOINTE AUTO SALES INC
EASY AUTO AND TRUCK ECARS GROUP ECONO AUTO SALES INC ECONOMIC AUTO SALES INC
ECONOMY MOTORS LLC ED HOWARD LINCOLN MERCURY INC. ED KOEHN FORD LINCOLN MERCURY
ED MORSE MAZDA LAKELAND ED NAPLETON ELMHURST IMPORTS I ED NAPLETON HONDA ED
TILLMAN AUTO SALES ED TILLMAN AUTO SALES ED VOYLES HONDA ED VOYLES HYUNDAI EDDIE
ANDRESON MOTORS EDDIE AUTO BROKERS EDDIE MERCER AUTOMOTIVE EDDIE PREUITT FORD,
INC. EDEN AUTO SALES EDGE MOTORS EJ’S AUTO WORLD, INC. EJ’S QUALITY AUTO SALES,
INC. ELITE AUTO SALES OF ORLANDO ELITE AUTO WHOLESALE ELITE AUTOMALL LLC ELITE
AUTOMOTIVE GROUP ELITE AUTOMOTIVE LLC

ELITE CAR SALES AND

 



--------------------------------------------------------------------------------

DEALER NAME

ELITE LEVEL AUTO INC ELITE MOTORS ELITE MOTORS ELITE MOTORS INC ELYRIA BUDGET
AUTO SALES INC ELYRIA HYUNDAI, INC. EMANS AUTO SALES EMJ AUTOMOTIVE REMARKETING
EMPIRE AUTO SALES & SERVICE EMPIRE AUTOMOTIVE GROUP EMPIRE EXOTIC MOTORS, INC
EMPIRE MOTORS EMPIRE MOTORS LTD EMPORIUM AUTO GROUP, INC. EMPORIUM AUTO MART
ENCORE MOTORCARS OF SARASOTA ENON AUTO SALES ENTERPRISE CAR SALES ENTERPRISE CAR
SALES ENTERPRISE CAR SALES ENTERPRISE CAR SALES ENTERPRISE LEASING COMPANY
ENTERPRISE LEASING COMPANY ENZO MOTORS INC EPIC AUTO SALES ERIC JOHNSON AUTO
SALES ERNEST MOTORS, INC. ESSEN MOTOR COMPANY PLUS ETTLESON HYUNDAI LLC EVANS
AUTO EXCHANGE EVOLUTION CARS EVOLUTION SPORT MOTORS EXCEL AUTO SALES EXCLUSIVE
AUTO WHOLESALE LLC EXCLUSIVE MOTOR CARS LLC EXECUTIVE CARS LLC EXIT 28 AUTO
CENTER LLC EXOTIC MOTORCARS

DEALER NAME

EXPRESS AUTO GROUP EXPRESS AUTO SALES EXPRESS AUTO SALES LLC EXPRESS MOTORS
EXPRESS MOTORS LLC EXPRESS MOTORS LLC EXTREME WINDOW TINTING SIGNS & EZ CAR
CONNECTION LLC EZ MOTORS LLC EZ OWN CAR SALES LC EZEL AUTO SALES, INC FACIDEAL
AUTO CENTER INC FACTORY DIRECT AUTO FAIRLANE FORD SALES, INC. FAIRVIEW AUTO
SALES & FAITH MOTORS INC FAMILY AUTO CENTER AND SERVICE FAMILY KIA FANCY AUTO
SALES FANELLIS AUTO FANTASY AUTOMOTIVE FAST LANE MOTOR SALES LLC FAT SACK
MOTORS, LLC FERCO MOTORS CORP FERMAN CHRYSLER PLYMOUTH FERMAN FORD FERMAN MINI
OF TAMPA BAY FERMAN NISSAN FESTIVAL AUTO & TRUCK FIAT OF WINTER HAVEN FINANCE
MOTORS LLC FINAST AUTO SALES FINISH LINE AUTO FIRST AUTO CREDIT FIRST CHANCE
MOTORSPORTS FIRST CHOICE AUTO SALES FIRST CHOICE AUTOMOTIVE INC

FIRST CLASS AUTO CHOICE

 



--------------------------------------------------------------------------------

DEALER NAME

FIRST CLASS AUTO SALES LLC FIRST CLASS MOTORS INC FIRST STOP AUTO SALES FIRST
UNION AUTOMOTIVE LLC FISHER AUTO GROUP FITZGERALD MOTORS, INC. FIVE STAR AUTO
SALES OF FIVE STAR CAR & TRUCK FIVE STAR FORD STONE MOUNTAIN FL DIAMANTE AUTO
LLC FLEET SALES & SERVICE LLC FLEET SERVICES REMARKETING FLETCHER CHRYSLER
PRODUCTS INC FLORENCE AUTO MART INC FLORIDA AUTO EXCHANGE FLORIDA AUTO XCHANGE
LLC FLORIDA FINE CARS INC FLORIDA LUXURY MOTORS INC. FLORIDA USED CARS INC
FLORIDA WHOLESALE LIQUIDATORS FLOW HONDA FLOW MOTORS FOOTHILL FORD FORMULA ONE
IMPORTS FORT MYERS AUTO MALL FORT MYERS BEACH MOTORS LLC FORT WAYNE AUTO
CONNECTION LLC FORTUNE MOTOR GROUP FOX MOTORS INC FOX VALLEY VOLKSWAGEN FRANK
MYERS AUTO SALES, INC FRANK RISECH’S AUTOWORLD FRANKFORT AUTO EXCHANGE INC
FRANKLIN STREET MOTORS LLC FRED A GROVES MOTOR COMPANY FRED ANDERSON NISSAN OF
RALEIG FREEDOM AUTOMOTIVE LLC FRENSLEY CHRYSLER PLYMOUTH

DEALER NAME

FRIENDLY KIA & ISUZU FRITZ ASSOCIATES FRONTIER MOTORS INC FRONTLINE AUTO SALES
LLC FUSION AUTO SALES LLC FUSION AUTOPLEX LLC G & L MOTORS, INC G & R AUTO SALES
CORP G & S AUTO SALES & RENTALS LLC GAINESVILLE AUTO KI LLC GAINESVILLE
MITSUBISHI GALAXY AUTO CORPORATION GANLEY CHEVROLET, INC GANLEY CHRYSLER JEEP
DODGE INC GANLEY FORD WEST, INC. GANLEY LINCOLN MERCURY GARNER AUTOS, LLC GARY
HIGGINBOTHAM AUTO SALES GARY LANG PONTIAC CADILLAC GARY MATTHEWS MOTORS, INC.
GARY SMITH FORD GASTONIA NISSAN, INC GATEWAY AUTO PLAZA GATEWAY BUICK GMC GATOR
CHRYSLER-PLYMOUTH, INC. GATOR CITY MOTORS INC GEMINI AUTO GENE GORMAN & ASSOC.
INC. DBA GENERAL AUTO LLC GENESIS AUTO SALES LLC GENESIS OF COTTAGEVILLE GENESIS
OF SUMMERVILLE LLC GENTHE AUTOMOTIVE-EUREKA LLC GEN-X CORP GEOFF ROGERS AUTOPLEX
GEOFF ROGERS AUTOPLEX NORTH GEORGE WEBER CHEVROLET CO

GEORGETOWN AUTO SALES

 



--------------------------------------------------------------------------------

DEALER NAME

GEORGIA AUTO WORLD LLC GEORGIA LUXURY CARS GEORGIA LUXURY MOTORS GERALDS AUTO
SALES GERMAIN HONDA GERMAIN HONDA OF DUBLIN, INC. GERMAIN TOYOTA GERMAN AUTO
SALES LLC GETTEL TOYOTA GIM CAR SALES INC GINN MOTOR COMPANY GISELLE MOTORS,
CORP GIVE AWAY AUTO SALE LLC GLADSTONE AUTO INC GLOBAL PRE-OWNED INC GLOVER AUTO
SALES GMOTORCARS INC GMT AUTO SALES, INC GN AUTO LLC GODFATHER AUTO IMPORTS
GODZILLA MOTORS INC GOLDEN OLDIES GOLLING CHRYSLER JEEP GOOD CARMA MOTORS GOOD
RIDES INC GOOD TO GO AUTO SALES, INC. GORDON MOTOR SPORTS GR MOTOR COMPANY GRACE
AUTOMOTIVE LLC GRAHAM MOTOR COMPANY GRAINGER NISSAN GRAND MOTORCARS GRANT CAR
CONCEPTS GRANT MOTORS CORP. GRATEFUL MOTORS LLC GRAVITY AUTOS ROSWELL GREAT
BRIDGE AUTO SALES GREEN CAR MOTORS LLC

DEALER NAME

GREEN COVE AUTO SALES GREEN COVE AUTO SALES GREEN LIGHT CAR SALES GREENBRIER
DODGE OF CHES, INC. GREEN’S TOYOTA GRIFFIN FORD SALES, INC. GRIMALDI AUTO SALES
INC GROTE AUTOMOTIVE INC GROW AUTOMOTIVE GR’S CARS & SPECIALITIES LLC GS AUTO
BROKERS LLC G’S AUTOMOTIVE GUARANTEED CARS & CREDIT GUARANTEED CARS & CREDIT II
GUARANTEED MOTOR CARS GUIDANCE AUTO SALES LLC GULF ATLANTIC WHOLESALE INC GULF
CHRYSLER DODGE JEEP INC GULF COAST AUTO BROKERS, INC. GULF SOUTH AUTOMOTIVE
GWINNETT MITSUBISHI GWINNETT PLACE NISSAN H & H AUTO SALES H & H MOTORS LLC H
GREG AUTO AUCTION H&Y AUTOMOBILE INC HAGGERTY BUICK GMC INC HAIMS MOTORS INC
HAIMS MOTORS INC HAMILTON CHEVROLET INC HAPPY DEALS AUTO SALES HAPPY HYUNDAI
HARBOR AUTO SALES LLC HARBOR CITY AUTO SALES, INC. HARBOR NISSAN HARDIE’S USED
CARS, LLC HARDY CHEVROLET HARDY CHEVROLET INC.

 



--------------------------------------------------------------------------------

DEALER NAME

HARLEM MOTORS HARRIET SALLEY AUTO GROUP LLC HARRIGANS AUTO SALES HARRISON AUTO
BROKER AND HATCHER’S AUTO SALES HATFIELD USED CAR CENTER HAWK CHEV-CAD HD CARS
INC. HEADQUARTER TOYOTA HEARTLAND CHEVROLET HEATH’S EXOTIC CARS AND HEB AUTO
SALES INC HENDERSON AUTOMOTIVE LLC HENNESSY AUTOS LLC HENNESSY FORD LINCOLN
ATLANTA HENNESSY MAZDA PONTIAC HERITAGE AUTOMOTIVE GROUP HERITAGE BUICK GMC
HONDA HERITAGE CADILLAC-OLDS, INC. HERITAGE NISSAN HERITAGE SALES & LEASING
HERMANOS AUTO SALES HERRINGTON AUTOMOTIVE HI JOLLY HI LINE IMPORTS INC HIGH FIVE
CARS HIGH Q AUTOMOTIVE CONSULTING HIGHESTCASHFORCARS LLC HIGHLINE AUTO SALES
HIGHLINE IMPORTS, INC. HIGH-THOM MOTORS LLC HILL KELLY DODGE, INC HILLMAN
MOTORS, INC. HILLTOP MOTORS HILLWOOD AUTO SALES & SERVICE HI-TECH AUTO SALES,
INC. HOBSON CHEVROLET BUICK GMC LLC HOGSTEN AUTO WHOLESALE

DEALER NAME

HOLIDAY MOTORS HOLLAND AUTO SALES & SERVICE HOLLYWOOD MOTOR CO #1 HOLLYWOOD
MOTOR CO #3 HOMESTEAD MOTORS INC HOMETOWN AUTO SALES LLC HONDA MARYSVILLE HONDA
OF CONYERS HONDA OF FISHERS HONDA OF FRONTENAC HONDA OF GAINESVILLE HONDA OF
MUFREESBORO HONDA OF OCALA HONDA OF TIFFANY SPRINGS HONEYCUTT’S AUTO SALES, INC.
HOOVER AUTOMOTIVE LLC HOOVER CHRYSLER PLYMOUTH DODGE HOOVER MITSUBISHI
CHARLESTON HOOVER THE MOVER CAR AND HORACE G ILDERTON HOTWHEELZ CUSTOM AUTOS LLC
HOUSTON AUTO EMPORIUM HOUSTON CAR SALES INC HOUSTON DIRECT AUTO HOUSTON DIRECT
AUTO, INC. HOUSTON MOTOR COLLECTION HOWARD AUTO GROUP HT MOTORS INC H-TOWN CAR
SALES HUBLER AUTO PLAZA HUBLER FINANCE CENTER HUBLER FORD LINCOLN MERCURY HUDSON
AUTO SALES HUFFINES CHRYSLER JEEP DODGE HUGH’S AUTO SALES HUNT AUTOMOTIVE, LLC
HURLEY AUTO SALES HYUNDAI OF ATHENS

 



--------------------------------------------------------------------------------

DEALER NAME

HYUNDAI OF GREER HYUNDAI OF LOUISVILLE HYUNDAI OF ST. AUGUSTINE I 95 TOYOTA &
SCION I GOT A DEAL USED CARS I MOTORS INC I-80 AUTO SALES INC IAUTO INC ICARS
IDEAL AUTO IDEAL AUTO CENTER IDEAL USED CARS INC IDRIVE FINANCIAL IKONIC MOTORS
IMPERIAL AUTO IMPEX AUTO SALES IMPORT AUTO BROKERS INC IMPORT’S LTD INCREDIBLE
CAR CREDIT INC INDEPENDENCE AUTO SOLUTIONS INDY AUTO IMPORTS INDY AUTO MAN LLC
INFINITY MOTORS INLINE AUTO SALE INC INSTACAR LLC INTEGRITY AUTO CENTER INC
INTEGRITY MOTORS INTERMARKETS TRADING INTERNATIONAL AUTO OUTLET INTERNATIONAL
AUTO SALES INTERNATIONAL AUTO SALES NC INTERNATIONAL AUTO WHOLESALERS
INTERNATIONAL AUTO WHOLESALERS INTERNATIONAL CARS CO. INTERSTATE AUTO SALES OF
IRENKO AUTO SALES CORP IT’S CAR TIME INC IVORY CHEVROLET, LLC

DEALER NAME

J & B AUTO GROUP LLC J & J AUTOS J & J MOTORS INC J & M AFFORDABLE AUTO, INC.
J & T MOTORS J AND J’S AUTO SALES J M MOTORS J&M AUTOMOBILES CORP JACK DEMMER
FORD, INC. JACK MAXTON CHEVROLET INC JACK MAXTON CHEVROLET, INC JACK MILLER AUTO
PLAZA LLC JACK STONES CREEKSIDE SALES JACKIE MURPHY’S USED CARS JACKSON ACURA
JAKE SWEENEY MAZDA WEST JAKMAX JANSON AUTOMOTIVE JARRETT GORDON FORD INC JAX
AUTO WHOLESALE, INC. JAY PONTIAC BUICK JAY WOLFE AUTO OUTLET JAY WOLFE HONDA
JAY’S USED CARS, LLC. JAZCARS, INC. JC AUTO CONNECTION LLC JC AUTO MARKET LLC JC
LEWIS FORD, LLC JDF AUTO JDM AUTO JEFF DRENNEN FORD JEFF SCHMITT AUTO GROUP JEFF
WYLER CHEVROLET OF JEFF WYLER FRANKFORT, INC JEFF WYLER SPRINGFIELD, INC
JEFFERSON CHEVROLET CO. JEFFREY P. HYDER JEFFREYS AUTO EXCHANGE

 



--------------------------------------------------------------------------------

DEALER NAME

JENKINS ACURA

JENKINS HONDA OF LEESBURG JENKINS MAZDA JENKINS NISSAN, INC. JENO AUTOPLEX
JENROC AUTO SALES JERNIGAN BROTHERS INC #2 JERRY HAGGERTY CHEVROLET INC JERRY
HUNT AUTO SALES JERRY WILSON’S MOTOR CARS JEWEL AUTO SALES JF MOTORS INC JIM
BURKE NISSAN JIM BUTLER FIAT OF SOUTH JIM M LADY OLDSMOBILE INC JIM ORR AUTO
SALES JIM WOODS AUTOMOTIVE, INC. JIMMY KAVADAS YOUR CREDIT MAN JK AUTOMOTIVE
GROUP LLC JK PONTIAC-GMC TRUCK INC JKB AUTO SALES JOBETA AUTOMOTIVE GROUP INC
JOE COTTON FORD JOE RICCI AUTOMOTIVE JOE RICCI AUTOMOTIVE—TAYLOR JOHN BLEAKLEY
FORD JOHN HEISTER CHEVROLET JOHN HINDERER HONDA JOHN JENKINS, INC. JOHN JONES
AUTOMOTIVE JOHN JONES CHEVY PONTIAC OLDS JOHN KOOL LINCOLN MERCURY INC JOHN
MILES CHEVROLET, INC JOHN WEISS TOYOTA SCION OF JOHNNY WRIGHT AUTO SALES LLC
JOHNNYS MOTOR CARS LLC JORDAN AUTO SALES JORDAN AUTOMOTIVE GROUP LLC

DEALER NAME

JOSEPH AIRPORT HYUNDAI JOSEPH CADILLAC/SAAB/SUBARU JOSEPH CHEVROLET OLDSMOBILE
CO JOSEPH MOTORS JOSEPH TOYOTA INC. JPL AUTO EMPIRE JT AUTO INC. JUSTICE
AUTOMOTIVE JUST-IN-TIME AUTO SALES INC K & O AUTO WHOLE SALE INC K B AUTO
EMPORIUM KAHLER AUTO SALES LLC KALER LEASING SERVICES INC KALIGNA’S AUTO BROKER
LLC KARGAR, INC. KATHY’S KARS KATY AUTO GROUP KC AUTO FINANCE KC AUTOMOTIVE
GROUP LLC KDK AUTO BROKERS KEITH HAWTHORNE HYUNDAI, LLC KELLEY BUICK GMC INC
KELLY NISSAN INC KELLYS CARS 4 U INC KELSEY CHEVROLET LLC KEMET AUTO SALES
KENDALL MITSUBISHI KENDALL TOYOTA KENNEDY KARS KENS KARS KERRY NISSAN, INC.
KERRY TOYOTA KEVIN POWELL MOTORSPORTS KEVIN POWELL’S FORSYTH KEVIN’S KARS LLC
KEY CHRYLSER PLYMOUTH INC KEY WEST KIA KIA ATLANTA SOUTH

 



--------------------------------------------------------------------------------

DEALER NAME

KIA COUNTRY OF SAVANNAH KIA OF CANTON KIA OF GREENVILLE KIA OF LEESBURG KIMBLE’S
AUTO SALES, INC. KING AUTOMOTIVE, LLC KING MOTORS KING SUZUKI OF HICKORY LLC
KINGS AUTO GROUP INC KINGS FORD, INC KINGS KIA KINGS OF QUALITY AUTO SALES
KLASSIC CARS LLC KLETT AUTOMOTIVE GROUP KNE MOTORS, INC. KNH WHOLESALE KNIGHT’S
AUTO SALES LLC KNOX BUDGET CAR SALES & RENTAL KOE-MAK CORP KRAFT MOTORCAR CO.
KUNES COUNTRY AUTO GROUP KUNES COUNTRY CHEVROLET KUNES COUNTRY CHEVROLET GMC
KUNES COUNTRY CHRYSLER DODGE KUNES COUNTRY FORD LINCOLN INC KUNES COUNTRY FORD
OF STERLING KUNES COUNTRY OF MONMOUTH KUNES COUNTY FORD OF ANTIOCH KURT JOHNSON
AUTO SALES LLC KZ AUTO SALES L & J AUTO SALES & LEASING LLC L&M VENTURES LLC LA
AUTO STAR, INC. LA PORTE MITSUBISHI LAFONTAINE AUTO GROUP LAFONTAINE MOTORS, INC
LAGRANGE MOTORS LAGUNA NIGUEL AUTO SALES INC

DEALER NAME

LAKE COUNTY AUTO BROKERS INC LAKE COUNTY AUTO SALES LAKE HARTWELL HYUNDAI LAKE
PLACID MOTOR CAR, INC LAKE WALES CHRSYLER DODGE LAKELAND CHRYSLER DODGE LAKELAND
TOYOTA INC. LAKESIDE MOTORS INC LANCASTERS AUTO SALES, INC. LANDERS MCLARTY
SUBARU LANDMARK AUTO INC LANDMARK CDJ OF MONROE, LLC LANDSTREET AUTO SOLUTIONS
LLC LANGDALE HONDA KIA OF LANIGAN’S AUTO SALES LANTERN MOTORS INC LARGER THAN
LIFE LLC LARKIN COBB CHEVROLET BUICK LASCO FORD INC LATIN MOTORS INTERNATIONAL
LLC LAUBERT’S AUTO SALES, LLC LAW AUTO SALES, INC LAWRENCE MOTORSPORTS INC
LAWSON MOTORSPORTS LDB MOTORS LEE AUTO GROUP INC LEE MAC AUTO SALES INC LEE’S
AUTO SALES, INC LEE’S SUMMIT HONDA LEGACY AUTO SALES, INC. LEGACY AUTOS LEGACY
TOYOTA LEGEND AUTO, INC LEITH MITSUBISHI LEJUNE AUTO SALES, LLC LEOPARDI AUTO
SALES LET’S DRIVE AUTO CREDIT LLC

LEVEL UP AUTO SALES

 



--------------------------------------------------------------------------------

DEALER NAME

LEWIS AUTO PLAZA INC LEXINGTON AUTO GALLERY LGE CORP LIBERTY AUTO CITY INC
LIBERTY AUTOMOTIVE LLC LIBERTY FORD LINCOLN MERC INC LIBERTY USED MOTORS INC
LIFESTYLE MOTOR GROUP LIGHTHOUSE AUTO SALES LIGHTHOUSE AUTOMOTIVE GROUP
LINCOLNWAY SALES & SERVICE LLC LIPTON TOYOTA LITANI MOTORS LJ USED CARS INC 2
LMN AUTO INC LOCKHART HUMMER, INC. LOGAN & LOGAN AUTO SALES LOGANVILLE FORD
LONDOFF JOHNNY CHEVROLET INC LONGSTREET AUTO LOU FUSZ BUICK GMC LOU FUSZ DODGE
CO LOU FUSZ MITSUBISHI ST. PETERS LOU FUSZ MOTOR CO LOU FUSZ MOTOR CO OF METRO
EAS LOUDON MOTORS, INC LOWEST PRICE TRANSPORTATION LOWPRICE AUTO MART LLC LUCKY
CARS LUCKY LINE MOTORS INC LUCKY MOTORS INC LUNA MOTOR GROUP CORP LUNI AUTO
GROUP LLC LUXURY AUTO DEPOT LUXURY AUTO SALES LLC LUXURY FLEET LEASING LLC
LUXURY IMPORTS AUTO SALES LUXURY MOTOR CAR COMPANY

DEALER NAME

LUXURY MOTORS CREDIT INC LUXURY MOTORS OUTLET LUXURY MOTORWERKS LLC LYNCH
CHEVROLET OF KENOSHA LYNNHAVEN MOTOR COMPANY M & B AUTO SALES LLC M & L CHRYSLER
DODGE JEEP RAM M & M AUTO PLEX M & M AUTO SUPER STORE M & M AUTO WHOLESALERS,
LLC M & M AUTO, INC. M & M MOTORS OF ROCK HILL INC M I D OVERSEAS INC M STREET
MOTORS LLC M1 AUTO INC MAC CHURCHILL AUTO MALL MACHADO AUTO SELL LLC MACON AUTO
SALES MADISON AUTO SALES MADISON COUNTY FORD LINC MERC MAGIC CITY MOTORCARS, LLC
MAGIC IMPORTS OF MAGIC MOTORS CENTER MAGNA AUTO SALES, INC. MAHER CHEVROLET INC
MAINLAND AUTO SALES INC MAINSTREAM AUTO SALES LLC MAJOR MOTORS OF ARAB, INC.
MALCOLM CUNNINGHAM HYUNDAI MALOY AUTOMOTIVE LLC MARANATHA AUTO, INC. MARBURGER
CHRYSLER DODGE JEEP MARCH MOTORS INC. MARIETTA AUTO MALL CENTER MARIETTA AUTO
SALES MARIETTA MITSUBISHI MARK SWEENEY BUICK PONTIAC GMC MARK’S AUTOMOTIVE SALES
LLC

 



--------------------------------------------------------------------------------

DEALER NAME

MARLOZ OF HIGH POINT MARONEY AUTO SALES MARTIN’S AUTO BROKERS LLC MARTY FELDMAN
CHEVY MASTER AUTO GROUP MASTER CAR INTERNATIONAL, INC MASTER CARS MATHEWS BUDGET
AUTO CENTER MATHEWS FORD INC. MATHEWS FORD OREGON, INC MATHEWS HAROLD NISSAN
MATT CASTRUCCI MATTERN AUTOMOTIVE INC MATTHEWS MOTORS INC. MATTHEWS-HARGREAVES
CHEVROLET MAUS MOTORS INC MAUS NISSAN OF CRYSTAL RIVER MAX AUTO SALES MAX MOTORS
INC MAXIMUM DEALS, INC. MAXKARS MOTORS MAXXIM AUTOMOTIVE MAYSVILLE PREMIER AUTO
LLC MAZ AUTO INC MAZARI MOTORS, LLC MAZDA OF FORT WALTON BEACH MAZDA OF ROSWELL
MAZDA SAAB OF BEDFORD MAZDA WESTSIDE MCADENVILLE MOTORS MCCLUSKY AUTOMOTIVE LLC
MCCLUSKY’S CHEVROLET INC MCDONOUGH NISSAN MCGHEE AUTO SALES INC. MCGUIRE KIA
MCHENRY MOTORWERKS MCINERNEYS WOODHAVEN CHRYSLER MCJ AUTO SALES OF CENTRAL

DEALER NAME

MCKENNEY CHEVROLET MCKINNEY DODGE CHRYSLER MEACH AUTO SALES MECHANICSVILLE
TOYOTA MEISTER IMPORT MOTORS INC MEMBERS SALES AND LEASING INC MEMORIAL HWY AUTO
SALES AND MEROLLIS CHEVROLET SALES METRO AUTO MART LLC METRO AUTO TRADERS INC
METRO FORD INC METRO MOTORS KC LLC METRO TRUCK SALES LLC MGM AUTO SALES MI AUTO
CENTER LLC MIA ON WHEELS CORP MIA REPOS LLC MIAMI AUTO LIQUIDATORS INC MIAMI
AUTO WHOLESALE MIAMI EMPIRE AUTO SALES CORP MICHAEL’S AUTO SALES CORP MICHAEL’S
IMPORTS MICHAEL’S MOTOR CO MID AMERICA AUTO EXCHANGE INC MID AMERICA AUTO GROUP
MID LAKE MOTORS INC. MIDCITY AUTO & TRUCK EXCHANGE MIDWAY AUTO GROUP MIDWEST
AUTO DIRECT MIDWEST AUTO MART LLC MIDWEST AUTO STORE LLC MIDWEST FINANCIAL
SERVICES MIDWEST MOTORS MIDWEST MOTORS SALES & SERVICE MIDWEST MOTORSPORT SALES
& MIDWEST WHOLESALE MOTORS LLC MIDWESTERN AUTO SALES, INC.

MIG CHRYSLER DODGE JEEP RAM

 



--------------------------------------------------------------------------------

DEALER NAME

MIGENTE MOTORS INC MIGHTY MOTORS MIGHTY RIVER RECYCLING LLC MIKANO AUTO SALES,
INC. MIKE AUTO SALES LLC MIKE BASS FORD MIKE CASTRUCCI CHEVY OLDS MIKE CASTRUCCI
FORD SALES MIKE SHAD FORD MIKE WILSON CHEVROLET MILFORD MOTORS, INC MILLENIUM
AUTO SALES MILLER MOTORS MILTON MARTIN HONDA MILTON MARTIN TOYOTA MINT AUTO
SALES MINT AUTO SALES MINTON AUTO INC MINTON MOTOR CARS II LP MIRA AUTO SALES
LLC MIRABELLA MOTORS MIRACLE CHRYSLER DODGE JEEP MITCH SMITH CHEVROLET MJ AUTO
SALES MMC AUTO SALES LLC MNS AUTO LLC MO AUTO SALES MODERN CORP MOMENTUM MOTOR
GROUP LLC MONARCH CAR CORP MONDIAL AUTO SALES LLC MONTERREY 10 AUTO SALES
MONTGOMERY CHEVROLET MONTGOMERY MOTORS MONTROSE FORD MONTROSE MAZDA KENT
MONTROSE TRI COUNTY KIA MOORE NISSAN

DEALER NAME

MOORESVILLE MOTOR COMPANY LLC MOORING AUTOMOTIVE GROUP LLC MORNING STAR MOTORS
MOSES FAMILY MOTORS MOSS CURTAIN MOTORS LLC MOSSCURTAIN MOTORS LLC MOTOR CAR
CONCEPTS II MOTOR CITY AUTO INC MOTOR MAX 2 LLC MOTORCARS MOTORCARS OF LANSING
INC MOTORCARS OF NASHVILLE, INC. MOTORCARS TOYOTA MOTORHOUSE INC MOTORLINK
MOTORLOTZ LLC MOTORMAX OF GRAND RAPIDS MOTORMAX OF HOLLAND MOTORPOINT ROSWELL
MOTORS DRIVEN INC MOTORVATION MOTOR CARS MOUNTAIN TOP MOTOR COMPANY INC MOUNTAIN
VIEW CDJR MOYES AUTO SALES INC MR AUTO INC MULDER AUTO SALES MULLER HONDA OF
GURNEE MULLINAX FORD OF PALM BEACH MUNSTERMAN AUTOMOTIVE GROUP MURPHY MOTOR CO
MURRAY’S USED CARS MUSIC CITY AUTOPLEX LLC MWS WHOLESALE AUTO OUTLET MY CAR LLC
MY CAR STORE MY VALUE CAR RENTALS, LLC MYEZAUTOBROKER.COM LLC

MYLENBUSCH AUTO SOURCE LLC

 



--------------------------------------------------------------------------------

DEALER NAME

N AND R MOTORS NACHBAR AUTOMOTIVE NALLEY HONDA NAPLETON SANFORD IMPORTS LLC
NAPLETON ST LOUIS IMPORTS NAPLETON’S HYUNDAI NAPLETON’S MID RIVERS CHRYSLER
NAPLETONS RIVER OAKS HONDA NAPLETON’S RIVER OAKS KIA NASH CHEVROLET COMPANY
NASHVILLE CHRYSLER DODGE JEEP NASSCO INTERNATIONAL, LLC NATIONAL AUTOMOTIVE, INC
NATIONAL CAR MART, INC NATIONAL MOTORS, INC. NATIONAL ROAD AUTOMOTIVE LLC
NATIONWIDE AUTO SALES INC NATIONWIDE LUXURY CARS INC NAVA MOTORS CORP NAVARRE
AUTO AND PAWN INC NC SELECT AUTO SALES LLC NEIL HUFFMAN HONDA NEIL HUFFMAN VW
NELSON AUTO GROUP NELSON MAZDA NEUHOFF AUTO SALES NEW CENTURY AUTO SALES INC NEW
RIDE MOTORS NEW RIDE MOTORS NEW RIDE MOTORS INC NEW SOUTH AUTOSALES LLC NEW
START AUTO SALES INC. NEW TECH AUTO REPAIR CORP NEWARK AUTO LLC NEWGEN MOTORS
NEWPORT AUTO GROUP NEWTON’S AUTO SALES, INC. NEXT CAR INC

DEALER NAME

NEXT STEP AUTO SALES LLC NICE AUTO GROUP LLC NICHOLAS ANGELO MOTORS LLC NICHOLAS
DATA SERVICES, INC. NILE AUTOMOTIVE LLC NIMNICHT CHEVROLET NISSAN OF NEWNAN
NONSTOP MOTORS INC NORRIS ACURA WEST NORTH ALABAMA WHOLESALE AUTO NORTH BROTHERS
FORD, INC NORTH COAST CAR CREDIT LLC NORTH EAST AUTO SALES INC NORTH MAIN MOTORS
INC NORTH PALM MITSUBISHI NORTHERN KY AUTO SALES LLC NORTHSTAR AUTO GROUP
NORTHSTAR AUTO SALES, INC. NORTHTOWNE OF LIBERTY SUZI, NORTHVILLE MOTORS
NORTHWEST AUTO BROKERS LLC NORTHWEST MOTORS INC NOTIME AUTOCARE & SALES INC.
NOURSE CHILLICOTHE NUKAR ALTERNATIVE LLC NU-WAVE AUTO CENTER O C WELCH FORD
LINCOLN MERCURY OAK GROVE AUTO SALES, INC. OASIS MOTORS O’BRIENS AUTO
EMPORIUM,LLC OCEAN DRIVE MOTORS LLC OCEAN HONDA O’CONNOR AUTOMOTIVE, INC OFF
LEASE FINANCIAL, INC. OFFLEASE AUTOMART LLC OHIO AUTO CONNECTION, INC. OHIO
MOTORCARS

OLATHE FORD SALES, INC.

 



--------------------------------------------------------------------------------

DEALER NAME

OLD SOUTH SALES INC. OLDHAM MOTOR COMPANY LLC OLE AUTO SALES OLE BEN FRANKLIN
MOTORS OLYMPIC MOTOR CO LLC ON THE ROAD AGAIN, INC. ON TMIE ENTERPRISE INC ON
TRACK AUTO MALL, INC. ONE SOURCE AUTOS INC ONEILL AUTOMOTIVE INC ONLY USED
TRUCKS JACKSONVILLE. ORANGE PARK AUTO MALL ORANGE PARK DODGE ORANGE PARK TRUCKS
ORLANDO AUTOS OSCAR MOTORS CORPORATION OUR LOCAL DEALER OURISMAN CHEVROLET CO
INC. OXMOOR FORD LINCOLN MERCURY OXMOOR MAZDA OXMOOR TOYOTA P S AUTO ENTERPRISES
INC PACE CAR PALM BAY FORD PALM BAY MOTORS PALM BEACH AUTO DIRECT PALM CHEVROLET
OF GAINESVILLE PALM TREE AUTO SALES PALMEN BUICK GMC CADILLAC INC PALMETTO CAR
CENTER PALMETTO FORD PALMETTO WHOLESALE MOTORS PAPPADAKIS CHRYSLER DODGE JEEP
PARADISE MOTOR SPORTS PARAMOUNT AUTO PARKS CHEVROLET - GEO PARKWAY MOTORS INC
PARS AUTO SALES INC

DEALER NAME

PARSON’S AUTOMOTIVE, INC. PASQUALE’S AUTO SALES & BODY PATRIOT AUTO SALES
PATRIOT AUTOMOTIVE LLC PATRIOT PRE-OWNED AUTOS LLC PAUL BLANCO’S GOOD CAR
COMPANY PAUL CERAME KIA PAUL MILLER FORD, INC. PAYDAY MOTOR SALES PAYLESS AUTO
OF TULLAHOMA LLC PAYLESS AUTO SALES LLC PAYLESS MOTORS LLC PC AUTO SALES LLC PCS
AUTO SALES LLC PCT ENTERPRISES OF FLORIDA LLC PEACOCK FORD LLC PEGGY’S AUTO
SALES PENLAND AUTOMOTIVE LLC PENN DETROIT AUTOMOTIVE PENSACOLA AUTO BROKERS, INC
PENSACOLA AUTO MART, INC. PENSACOLA USED CAR SUPERSTORE PERFORMANCE CHRYSLER
JEEP PERFORMANCE CHRYSLER JEEP PERFORMANCE MOTOR COMPANY LLC PERFORMANCE USED
CARS LLC PETE MOORE CHEVROLET, INC PETE MOORE IMPORTS, INC PETERS AUTO SALES,
INC. PGF AUTOMOTIVE LLC PHILIPS AUTO SALES LLC PHILLIPS BUICK PONTIAC GMC INC
PHILLIPS CHRYSLER-JEEP, INC PHILLIPS TOYOTA PIC OF GREER INC PIEMONTES DUNDEE
CHEVROLET PIERSON AUTOMOTIVE

PILES CHEV-OLDS-PONT-BUICK

 



--------------------------------------------------------------------------------

DEALER NAME

PINELLAS PARK AUTO INC PINEVILLE IMPORTS PINNACLE AUTOMOTIVE GALLERY PITTSBURGH
AUTO DEPOT INC PITTSBURGH AUTO DEPOT INC PLAINFIELD AUTO SALES, INC. PLATINA
CARS AND TRUCKS INC PLATINUM AUTO EXCHANGE INC PLATINUM AUTO SOURCE LLC PLATINUM
AUTO TRADE PLATINUM USED CARS PLATTNER’S PLAY AUTO EXPORT LLC PLAZA MOTORS, INC.
PLEASANT VALLEY MOTORS POGUE CHEVROLET INC PORT MOTORS PORTAL AUTOMOTIVE INC
POWER MOTORS LLC POWER ON AUTO LLC POWERBUY MOTORS PRADO AUTO SALES PRE-AUCTION
AUTO SALES INC PREFERRED AUTO PREMIER AUTO BROKERS, INC. PREMIER AUTO GROUP
PREMIER AUTO LOCATORS PREMIER AUTO MART, INC PREMIER AUTO SALES OF BAY PREMIER
AUTOMOTIVE GROUP INC PREMIER AUTOMOTIVE KC PREMIER AUTOMOTIVE OF BONNER PREMIER
AUTOMOTIVE SALES INC PREMIER MOTORCAR GALLERY PREMIERE CHEVROLET, INC. PREMIERE
MOTOR SPORTS LLC PREMIERE USED CARS PREMIUM AUTO EXCHANGE

DEALER NAME

PREMIUM AUTOS LLC PREMIUM CARS PREMIUM CARS OF MIAMI LLC PREMIUM MOTORS OF
FLORIDA LLC PRESPA AUTO SALES PRESTIGE AUTO BROKERS PRESTIGE AUTO CAR SALES LLC
PRESTIGE AUTO GROUP PRESTIGE AUTO MALL PRESTIGE AUTO MALL PRESTIGE AUTO SALES
PRESTIGE AUTO SALES & RENTALS PRESTON AUTO OUTLET PRESTON HONDA PRICED RIGHT
CARS, INC PRICELESS AUTOMOTIVES PRIDE AUTO SALES LLC PRIME AUTO EXCHANGE PRIME
MOTORS INC PRIME TIME MOTORS PRIMETIME MOTORS OF GARNER PRISTINE CARS & TRUCKS
INC PRO SELECT AUTOS PROCAR PROVIDENCE AUTO GROUP LLC PT AUTO WHOLESALE PUGMIRE
FORD LLC PURE AUTOMOTIVE LLC Q AUTOMOTIVE BRANDON FL LLC QUALITY AUTO BROKERS
QUALITY AUTO SALES OF QUALITY AUTO SALES OF FL LLC QUALITY USED AUTOMOTIVE LLC
R & B CAR COMPANY R & Z 2 AUTO SALES RADER CAR CO INC RAFAELS CREDIT CAR INC

RAMSEY MOTORS

 



--------------------------------------------------------------------------------

DEALER NAME

RANDY CURNOW AUTO PLAZA/RC RANDY SHIRKS NORTHPOINTE AUTO RANKL & RIES MOTORCARS,
INC RAPTOR AUTOMOTIVE RATCHET MOTORSPORTS LLC RAY CHEVROLET RAY LAETHEM BUICK
GMC INC RAY PEARMAN LINCOLN MERCURY RAY SKILLMAN EASTSIDE RAY SKILLMAN NORTHEAST
BUICK G RAY SKILLMAN NORTHEAST MAZDA RAY SKILLMAN OLDSMOBILE AND RAYMOND
CHEVROLET KIA RAYTOWN AUTOMALL RBF AUTO RD AUTO LLC RE BARBER FORD INC REAL
RELIABLE RIDES LLC REALITY AUTO SALES INC RED SHAMROCK LLC REGAL PONTIAC, INC.
REGIONAL AUTO FINANCE LLC REGIONAL WHOLESALE REIDSVILLE NISSAN INC REINEKE FORD
LINCOLN MERCURY RENEWIT CAR CARE REPUBLICA AUTO SALES REVOLUTION MOTORS LLC
REYNOLDS AUTOMOTIVE LLC RHOADES AUTOMOTIVE INCORPORATE RICART FORD USED RICH
AUTO SALES LTD RICH MORTONS GLEN BURNIE RICHARD HUGES AUTO SALES RICHARD KAY
AUTOMOTIVE RICHARDSON FORD, INC RICHLAND AUTO MART RICHMOND AUTO DEPOT INC

DEALER NAME

RICK CASE CARS INC RIDE NOW AUTO SALES RIDE NOW MOTORS RIDE TIME, INC. RIGHT
PRICE AUTO SALES OF RIGHT WAY AUTOMOTIVE RIGHTWAY AUTOMOTIVE CREDIT RIGHTWAY
AUTOMOTIVE CREDIT RIGHTWAY AUTOMOTIVE CREDIT RITE PRICE AUTO SALES LLC RIVER
BEND FORD RIVER CITY AUTO SALES INC RIVERSIDE MOTORS, INC RIVIERA AUTO SALES
SOUTH INC ROAD RUNNER AUTO SALES, INC. ROB PARTELO’S WINNERS ROBERT-ROBINSON
CHEVROLET ROBERTS COMPANY MOTOR MART LLC ROBINSON AUTOMOTIVE GROUP ROCK AUTO KC
INC ROCK BOTTOM AUTO SALES, INC. ROCK MOTORCARS LLC ROCK ROAD AUTO PLAZA
ROCKENBACH CHEVROLET SALES INC ROD HATFIELD CHRYSLER DGE JEEP ROGER WILLIAMS
AUTO SALES ROGER WILSON MOTORS INC ROME MOTOR SALES RON’S RIDES INC ROSEDALE
AUTO SALES INC ROSELLE MOTORS INC ROSEVILLE CHRYSLER JEEP ROSEWOOD AUTO SALES
LLC ROTRO RIDEZ LLC ROUEN CHRYSLER DODGE JEEP INC ROUSH HONDA ROUTE 27 AUTO
SALES

ROUTE 4 BUDGET AUTO

 



--------------------------------------------------------------------------------

DEALER NAME

ROY O’BRIEN, INC ROYAL OAK FORD SALES, INC. RPM AUTO SALES RUESCHHOFF
AUTOMOBILES LLC RUSH AUTO SALES II RUTHERFORD USED CARS LLC S & B AUTO BROKERS
LLC S S AUTO INC SABISTON MCCABE AUTO SOLUTIONS SABRINA AUTO SALES INC SAGAMORE
AUTO LEASING & SALES SAINT LOUIS AUTO WORKS LLC SALISBURY AUTO INVESTMENTS
SALTON MOTOR CARS INC SAM GALLOWAY FORD INC. SAM HOSS ENTERPRISE SAMPEDRO MOTORS
COMPANY INC SANDOVAL BUICK GMC INC SANFORD AUTOPARK SANSING CHEVROLET, INC
SAPAUGH MOTORS INC SAULS MOTOR COMPANY, INC. SAVAGE AUTOMOTIVE GROUP SAVANNAH
AUTO SAVANNAH AUTOMOTIVE GROUP SAVANNAH HYUNDAI SAVANNAH MOTORS LLC SAVANNAH
TOYOTA & SCION SAVANNAH VOLKSWAGEN SCALES AUTO SOLUTIONS LLC SCHMIDT AUTO
CENTER, LLC SCHUMACHER AUTOMOTIVE SCOTT CLARK HONDA SCOTT EVANS CHRYSLER
PLYMOUTH SCOTTI’S AUTO REPAIT AND SALES SCOTTROCK MOTORS LLC SCOTTS AUTO SALES
SELECT AUTO

DEALER NAME

SELECT AUTO GROUP LLC SELECT AUTO SALES SELECT CARS OF CLEVELAND LLC SELECT CARS
OF THORNBURG SELECT MOTORCARS INC SELECT MOTORS OF TAMPA INC. SELECT SI, LLC
SELECTIVE AUTO & ACCESSORIES SELL YOUR CAR TODAY LLC SENA MOTORS INC SEPULVEDA
MOTORS, INC. SERRA VISSER NISSAN INC SHAFER AUTO GROUP SHAN AUTO SALES SHARP
CARS OF INDY SHAVER AUTOMOTIVE LLC SHAVER MOTORS OF ALLEN CO INC SHEEHY FORD INC
SHEEHY GLEN BURNIE INC. SHELBYVILLE CHRYSLER PRODUCTS SHERMAN DODGE SHOOK AUTO
INC SHORELINE AUTO GROUP OF IONIA SHORELINE MOTORS SHOTTENKIRK CHRYSLER DODGE
SHOTTENKIRK FORD SHOW ME AUTO MALL INC SHOW ME MOTORS INC SHOWROOM AUTO SALES OF
SHUTT ENTERPRISES INC SIGN AND DRIVE AUTO GROUP WILK SIGN AND DRIVE AUTO SALES
LLC SIGN IT DRIVE IT LLC SIGNATURE MOTORS USA LLC SIMON & DAVID AUTO SALES LLC
SIMPLE AUTO IMPORTS SIMS MITSUBISHI

SINA AUTO SALES, INC.

 



--------------------------------------------------------------------------------

DEALER NAME

SINCLAIR DAVE LINCOLN MERCURY SINCLAIR MOTOR COMPANY SIR MICHAEL’S AUTO SLS INC
SMART CHEVROLET, INC SMART CHOICE AUTO FINANCE SMARTBUY SELECT AUTOMOTIVE SMITH
MOTORS SMITHS AUTO SALES SOBH AUTOMOTIVE SOLID AUTOS LLC SOLO AUTO GROUP
SOMERSET MOTORS SONS HONDA SONS KIA SOURCE AUTOMOTIVE INC SOURCE ONE AUTO
BROKERS INC SOUTH BAY AUTO SALES LLC SOUTH CHARLOTTE PREOWNED AUTO SOUTH COUNTY
AUTO CENTER SOUTH DADE TOYOTA SOUTH MOTORS HONDA SOUTHEAST JEEP EAGLE
SOUTHEASTERN TRUCK & AUTO SOUTHERN AUTO BROKERS SOUTHERN CHOICE AUTO LLC
SOUTHERN COUNTRY INC SOUTHERN KENTUCKY AUTO & TRK SOUTHERN MOTOR COMPANY
SOUTHERN MOTORSPORTS GA SOUTHERN PARK AUTO MALL INC SOUTHERN STAR AUTOMOTIVE
SOUTHERN TRUST AUTO GROUP SOUTHFIELD JEEP-EAGLE, INC. SOUTHFIELD QUALITY CARS,
INC. SOUTHSIDE SALES SOUTHTOWN MOTORS SOUTHTOWN MOTORS HOOVER SOUTHTOWNE MOTORS
OF NEWNAN

DEALER NAME

SOUTHWEST AUTO SALES SOUTHWEST AUTOMOTIVE SOUTHWEST FLORIDA AUTO SPACE & ROCKET
AUTO SALES SPACE CITY AUTO CENTER SPARTANBURG CHRYSLER JEEP INC SPC AUTO SALES
LLC SPEEDWAY AUTO SALES 27 LLC SPEEDWAY AUTO SALES LLC SPEEDWAY MOTORS, INC
SPIRIT FORD INC SPITZER AUTOWORLD SHEFFIELD SPITZER KIA SPITZER MOTOR CITY
SPORTS AND IMPORTS, INC. SPORTS CENTER IMPORTS INC SPRING HOPE AUTO BROKERS LLC
SPRINGFIELD BUICK GMC CADILLAC SRQ AUTO LLC ST CHARLES MOTORS ST GEORGE AUTO
BROKERS LLC ST MARY AUTO LLC ST. PETERS AUTO GROUP LLC STANFIELD AUTO SALES
STAN’S CAR SALES STAR AUTO STARGATE AUTO SALES LLC STARGATE AUTO SALES LLC STARK
AUTO SALES STARRS CARS AND TRUCKS, INC STATE LINE NISSAN INC. STATE STREET AUTO
SALES STATE STREET AUTO SALES INC STATELINE CHRYSLER DODGE JEEP STEARNS MOTORS
OF NAPLES STEELY LEASE SALES STEINLE CHEVROLET BUICK, LLC

STEPHEN A FINN AUTO BROKER

 



--------------------------------------------------------------------------------

DEALER NAME

STERLING AUTO SALES STERLING AUTOMOTIVE LLC STEVE RAYMAN CHEVROLET, LLC STEWART
AUTO GROUP OF STINGRAY CHEVROLET STINGRAY CHEVROLET BARTOW LLC STL AUTO BROKERS
STOKES AUTOMOTIVE INC STOKES BROWN TOYOTA SCION STOKES BROWN TOYOTA SCION STOKES
HONDA CARS OF BEAUFORT STOKES KIA STOKES MAZDA STOKES USED CAR CENTER STOKES
VOLKSWAGEN STRONG AUTO SUBARU OF DAYTON SUBARU OF KENNESAW LLC SUBARU OF
MCDONOUGH, LLC SUBARU OF PORT RICHEY INC SUBURBAN FORD OF WATERFORD SUGARLAND
AUTO FINANCE INC SULLIVAN BUICK GMC INC SUMMERS MOTORS INC SUMMERVILLE FORD
SUMMIT AUTO LLC SUMMIT AUTO SALES CORP SUMMIT CITY CHEVROLET, INC. SUMMIT PLACE
KIA SUMMIT PLACE KIA MT. CLEMENS SUMMIT PLACE KIA WEST SUN TOYOTA SUNBELT
CHRYSLER JEEP DODGE SUNCOAST AUTOMOTIVE SALES LLC SUNCOAST QUALITY CARS LLC
SUNLIGHT AUTO LLC SUNNY DAY AUTO SALES & SERVICE SUNNY FLORIDA MOTORS, INC.

DEALER NAME

SUNNY KING TOYOTA SUNNYSIDE MITSUBISHI SUNRISE AUTO SALES LLC SUNRISE AUTOMOTIVE
LLC #2 SUNRISE CHEVROLET SUNSET MOTORS SUNSHINE AUTO SUNTRUP HYUNDAI INC SUNTRUP
NISSAN VOLKSWAGEN SUPER ADVANTAGE AUTO SALES SUPER AUTO SALES SUPER AUTO SALES
INC SUPER CARS DIRECT INC SUPER DEAL AUTO SALES LLC SUPERIOR ACURA SUPERIOR AUTO
EXCHANGE INC SUPERIOR AUTO GROUP SUPERIOR BUICK GMC SUPERIOR CHEVROLET SUPERIOR
HONDA SUPERIOR HYUNDAI SUPERIOR HYUNDAI SOUTH SUPERIOR MOTORS NORTH SUPREME CAR
SALES LLC SUSAN SCHEIN CHRYSLER PLYMOUTH SUSKIS AUTO SALES SUTHERLAND CHEVROLET
INC SUTHERLIN NISSAN SUTHERLIN NISSAN ORLANDO SW PREMIER MOTOR GROUP INC SWANNS
RENTAL AND SALES INC SWANSON SERVICE TABOR MOTOR COMPANY TAMIAMI FORD, INC.
TAMPA AUTO SOURCE INC TAMPA BAY LUXURY LLC TAMPABAYAUTOS.NET

TARGET AUTOMOTIVE

 



--------------------------------------------------------------------------------

DEALER NAME

TAYLOR AUTO SALES INC. TAYLOR IMPORT SALES INC TAYLOR MORGAN INC TAYLOR’S AUTO
SALES TD CAR SALES TDR AUTO PLAZA LLC TEAM AUTOMOTIVE TED CIANOS USED CAR CENTER
TEDS AUTO SALES INC TEMPLE HILLS USED CARS INC TENA AUTOMOTIVE LLC TENNESSEE
AUTOPLEX, LLC TERESA AUTO SALES TERRE HAUTE AUTO AND EQUIPMENT TERRY CULLEN
CHEVROLET TERRY LEE HYUNDAI INC TERRY REID HYUNDAI TESTAROSSA MOTORS TEXANS AUTO
GROUP TEXAS BAY AREA PRE-OWNED TEXAS CAPITAL AUTO SALES, INC TEXAS MOTOR CLUB
LLC TEXAS STAR AUTO TEX’S AUTO SALES TEXVEN AUTO SALES THE 3445 CAR STORE, INC.
THE AUTO BROKER THE AUTO GROUP LLC THE AUTO STORE THE AUTO STORE THE AUTOBLOCK
THE BOULEVARD CAR LOT THE CAR BARN THE CAR CENTER THE CAR COMPANY THE CAR
CONNECTION, INC. THE CAR GUYS AUTO SALES THE CAR GUYS LLC

DEALER NAME

THE CAR LOT THE CAR MAN LLC THE CAR SHOPPE LLC THE CAR SPOT THE CAR STORE THE
CHEVY EXCHANGE THE CONNECTION MOTORS THE LUXURY AUTOHAUS INC. THE MINIVAN STORE
THE MONTGOMERY GROUP LLC THE ORIGINAL USED CAR FACTORY THE REPO STORE THE RITE
CAR THE SUPER AUTO OUTLET THE USED CAR FACTORY INC THE WHEEL DEAL AUTO THEE CAR
LOT #2 THORNTON CHEVROLET, INC THORNTON ROAD HYUNDAI THORNTON ROAD KIA
THOROUGHBRED FORD INC THOROUGHBRED FORD OF PLATTE THRIFTY CAR SALES TIGER’S AUTO
GALLERY LLC TILLMAN AUTO LLC TIM SHORT MIDDLESBORO, LLC TIM SHORT PREMIERE USED
CARS TIM TOMLIN AUTOMOTIVE GROUP TIMBERLAND FORD TIME TO BUY LLC TINPUSHER LLC
TITAN AUTO SALES TK AUTO SALES LLC TKP AUTO SALES TKP AUTO SALES INC TMR AUTO
SALES LLC TNT AUTO SALES INC

TOM GILL CHEVROLET

 



--------------------------------------------------------------------------------

DEALER NAME

TOM HOLZER FORD TOM TEPE AUTOCENTER INC TOM WOOD FORD TOMMY’S AUTO SALES TOMMY’S
AUTO SALES LLC LOT #2 TONY ON WHEELS INC TONY’S AUTO SALES OF TONY’S AUTO WORLD
TOP NOTCH AUTO BROKERS INC TOP NOTCH AUTOS LLC TOP TEN AUTO TAMPA TOTAL CAR CARE
AUTO SALES TOTAL CYCLE CARE INC TOTALNATION AUTO PRO LLC TOVI MOTORS TOWN &
COUNTRY AUTO SALES, LLC TOWN & COUNTRY FORD, INC. TOWN & COUNTRY FORD, INC.
TOWNE EAST AUTO TOWNSEND FORD INC TOYOTA OF CINCINNATI TOYOTA OF HOLLYWOOD
TOYOTA OF LAKEWOOD TOYOTA OF LOUISVILLE, INC. TOYOTA OF MUNCIE TOYOTA OF TAMPA
BAY TOYOTA ON NICHOLASVILLE TOYOTA SOUTH/SCION SOUTH TRADEWINDS MOTOR CENTER
TRADEWINDS MOTOR CENTER LLC TRANS AUTO SALES TRAYLOR AUTOMOTIVE GROUP TRI CITY
MOTORS SUPERSTORE TRI STATE USED AUTO SALES TRIAD AUTO SOLUTIONS TRIAD AUTOPLEX
TRI-CITY AUTO MART TRI-COUNTY CHRYSLER PRODUCTS

DEALER NAME

TRINITY AUTOMOTIVE TRIPLE C CAR CO., INC. TRIPLE M AUTO CONSULTANTS TRISTATE
AUTOMOTIVE GROUP INC TRI-STATE FINE CARS TROPICAL AUTO OUTLET TROPICAL AUTO
SALES LLC TROY FORD INC TRUCK AND AUTO OUTLET TRUCK TOWN INC TRUSSVILLE
WHOLESALE AUTOS TRUST CAPITAL AUTOMOTIVE GROUP TRUST FAMILY AUTO SALES TRUSTED
MOTORS LLC TRUSTED MOTORS LLC TS XTREME AUTO OUTLET INC TSW FINANCIAL LLC TWIN
CITY CARS INC TWINS AUTO GROUP LLC TWO OS MOTOR SALES TX CAR WORLD U.S. AUTO
GROUP, INC. U.S. FLEET & LEASE, LLC ULTIMATE AUTO DEALS INC ULTIMATE AUTOS OF
TAMPA ULTIMATE MOTOR CARS LLC UNI AUTO SALES UNIQUE AUTOMOTIVES UNITED AUTO
BROKERS UNITED AUTO INC UNITED AUTO SALES UNITED AUTOMOTIVE GROUP INC UNITED
LUXURY MOTORS LLC UNITED MOTOR COMPANY INC UNITED VEHICLE SALES UNIVERSAL AUTO
PLAZA LLC UNIVERSAL AUTO SALES OF PLANT

UNIVERSITY HYUNDAI OF DECATUR

 



--------------------------------------------------------------------------------

DEALER NAME

UNIVERSITY MOTORS UNLIMITED AUTO SALE LLC US AUTO MART INC US AUTO SALES US AUTO
SALES AND SERVICE INC US AUTOS, INC. US MOTOR SALES LLC US MOTORS USA AUTO SALES
USA AUTOWORLD, LLC USA CHOPPERS USA FINE CARS, INC. USA MOTORCARS USED CAR MOTOR
MALL OF GRAND USED CAR SUPERMARKET USED CARS FORSALE LLC USED IMPORTS AUTO, LLC
VA CARS INC VA CARS OF TRI CITIES, INC VADEN CHEVROLET BUICK PONTIAC VADEN
NISSAN OF HILTON HEAD VALENTINE BUICK GMC VALUE AUTO SALES VANDER AUTO GROUP
VANN YORK BARGAIN CARS LLC VANN YORK PONTIAC BUICK GMC VANN YORK TOYOTA, INC
VANS AUTO SALES, LLC VANTAGE MOTORS LLC VARIETY AUTO SALES OF VARSITY LINCOLN
MERCURY VC CARS GWINNETT INC VC CARS MARIETTA LLC VEGTER AUTOMOTIVE VEHICLES 4
SALES, INC. VELOCITY MOTORS INC VERACITY MOTOR COMPANY LLC VERACITY MOTOR
COMPANY LLC

DEALER NAME

VERSATILE COLLECTION VESTAVIA HILLS AUTOMOTIVE VIC BAILEY LINCOLN MERCURY
VICTORIA MOTORS, LLC VICTORY AUTO INC VICTORY CHEVROLET VICTORY CHEVROLET LLC
VILLAGE AUTO OUTLET INC VILLAGE AUTO SALES LLC VILLAGE AUTOMOTIVE VINSON MOTORS
LLC VIP AUTO ENTERPRISES INC VIP AUTO GROUP, INC. VISION AUTO LLC VISTA CARS &
TRUCKS VIZION AUTO VMARK CARS VOGUE MOTOR CO INC VOLKSWAGEN OF LEES’ SUMMIT
VOLKSWAGEN OF OCALA VOLUME HYUNDAI VOLVO OF OCALA VOLVO SALES & SERVICE CENTER I
VOSS CHEVROLET INC VSA MOTORCARS LLC W & S AUTO CENTER INC W. HARE & SON WABASH
AUTO CARE INC WADE FORD INC WAGNER SUBARU WALDORF FORD, INC. WALDROP MOTORS INC
WALKER FORD CO., INC. WALLY’S WHEELS WALTERBORO MOTOR SALES WANTED WHEELS INC
WARNER MOTORS LLC

WARSAW BUICK GMC

 



--------------------------------------------------------------------------------

DEALER NAME

WASHINGTON AUTO GROUP WAYNESVILLE AUTO MART WEINE AUTO SALES EAST WEINLE AUTO
SALES WESLEY AUTOMOTIVE LLC WEST BROAD HONDA WEST BROAD HYUNDAI WEST COAST CAR &
TRUCK SALES WEST END AUTO SALES & SERVICE WEST INTERNATIONAL CORP WEST SIDE
TOYOTA WESTGATE PRE OWNED WHEELS & DEALS AUTO SALES WHEELS MOTOR SALES WHITE
MOTOR COMPANY WHITEWATER MOTOR COMPANY INC WHITEWATER MOTORS INC WHOLESALE AUTO
MART INC WHOP.COMAUTOSALES&SRVLLC WIDEWORLDOFCARS.NET LLC WILDCAT AUTO SALES
WILDFIRE MOTORS INCORPORATED WILLETT HONDA SOUTH WIN - WIN AUTO CENTER CORP
WINDER AUTO SALES INC. WINDY CITY MOTORSPORTS, INC WINGMAN AUTOMOTIVE, INC WISE
MOTORS WOLFORD AUTOMOTIVE SALES LLC WOODBRIDGE MOTORS, INC. WOODY ANDERSON FORD
WOODY SANDER FORD, INC. WORKMANS AUTO SALES WORLD AUTO WORLD AUTO NET INC WORLD
AUTO NETWORK INC WORLD AUTO, INC. WORLD CAR CENTER & FINANCING

DEALER NAME

WORLD CLASS MOTORS LLC WORLDWIDE AUTO SALES AND WORLDWIDE MOTORS LLC WORLEY AUTO
SALES WORRY FREE AUTO GROUP, LLC WRIGHT’S AUTO SALES XL AUTO XL1 MOTORSPORTS,
INC XPRESS AUTO MALL XTREME CARS & TRUX LLC XTREME MOTORS INC YADEN’S AUTO
SALES, INC YARK AUTOMOTIVE GROUP, INC YERTON LEASING & AUTO SALES YES AUTO SALES
INC YES AUTOMOTIVE INC YORWAY AUTO SALES INCORPORATED YOU SELECT AUTO SALES LLC
YOUR DEAL AUTOMOTIVE YOUR KAR CO INC YPSILANTIS IMPORT AUTO SALES Z AUTO PLACE Z
AUTO PLACE Z IMPORTS SALES & SERVICE INC Z MOTORS LLC ZAPPIA MOTORS ZECK MOTOR
COMPANY ZEIGLER CHRYSLER DODGE JEEP ZIMMER MOTOR ZOOM! AUTOS OF DALLAS ZT AUTO
SALES

 